Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 10/10/2022 with respect to claim(s) 1-20 regarding claims rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A newly discovered prior art, Hijazi US 20090024858, will be used in combination with prior arts cited in the previous office action.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al (US 20140285022, hereinafter Dao) in view of Hijazi et al (US 20090024858, hereinafter Hijazi). 
	As to claim 1, Dao teaches “A method ([0003]) comprising: initiating a processor (Figure 14, #905) operative to perform a function within a battery-operated device ([0013]; [0094]), the battery operated device including an internal battery (Figure 5, #12; [0066]); receiving, by the processor (Figure 14, #905), an indication the battery-operated device is receiving power from an external power supply (Figure 5, #12; [0013] teaches “The computing device may then send a signal to the power output switch to change the output power supply from AC power to battery power. Output power may be delivered by the battery pack”); determining, by the processor (Figure 14, #905), a first output current of the internal battery ([0068]); generating, by the processor
, an error indicating the external power supply outputs insufficient power to the battery-operated device, wherein the error is generated in response to the first output current of the internal battery  indicating that the internal battery is discharging while receiving a normal power from the external power supply ([0009]; [0010]; [0023] teaches “The uninterrupted power supply system may be configured to send a special signal in the event of any out of limit condition detected including, a high voltage condition, low voltage condition, high current condition, low current condition, high temperature condition, loss of AC power”; i.e., Dao’s system can send a signal that indicates error when it detects any out of limit condition such as loss of AC power; and functions as a back-up power supply system and generate output current from the battery); and displaying a user prompt indicative of an improper power supply in response to the error indicator ([0079]).”
	Dao does not explicitly teach “an error indicating the external power supply outputs insufficient power to the battery-operated device, wherein the error is generated in response to the first output current of the internal battery 
indicating that the internal battery is discharging while receiving a normal power from
the external power supply”.
	Hijazi teaches “by the processor (Figure 1, #14), an error indicating the external power supply outputs insufficient power to the battery-operated device, wherein the error is generated in response to the first output current of the internal battery 
indicating that the internal battery is discharging while receiving a normal power from
the external power supply ([0010] teaches “battery power for supporting operation of a diagnostic program at the information handling system allows reading of diagnostic codes to identify the failure even where insufficient power remains to bring the information handling system to a normal operating state such as where a non-functional AC adapter has resulted in a battery charge insufficient to recover the system. Diagnostics are run with minimal power to read existing codes, test for additional failures and communicate identified failure codes to the end user, such as with LED codes, a network connection to a support location or a minimally powered display presentation”; i.e., the AC adapter supplies power and charge the internal battery of the portable information handling system. When the AC adapter is in faulty condition, the AC adapter provides insufficient power to fully charge the battery. The internal battery is discharging current and continue to provide power to the portable information handling system, and insufficient power remains in the internal battery and therefore, the system provides failure code (error) to the end user).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hijazi into Dao. This combination would improve in diagnosing rapid and accurate identification of power subsystem faults.

As to claim 3, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “wherein the power supply outputs an insufficient power level to the battery-operated device ([0013] teaches “A signal may be sent to the computing device in the event that an AC power supply sensor registers a toss or significant drop in incoming AC power. The computing device may then send a signal to the power output switch to change the output power supply from AC power to battery power”; [0067] teaches “if the AC power input drops below the desired level, the computing device may switch to battery power”).” 
	Dao does not explicitly teach “the external power supply outputs an insufficient power level to the battery-operated device”.
	Hijazi teaches “the external power supply output an insufficient power level to the battery-operated device ([0010] teaches “battery power for supporting operation of a diagnostic program at the information handling system allows reading of diagnostic codes to identify the failure even where insufficient power remains to bring the information handling system to a normal operating state such as where a non-functional AC adapter has resulted in a battery charge insufficient to recover the system. Diagnostics are run with minimal power to read existing codes, test for additional failures and communicate identified failure codes to the end user, such as with LED codes, a network connection to a support location or a minimally powered display presentation”; i.e., the internal battery continue to power the portable information handling system while it receives insufficient power from the AC adapter).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hijazi into Dao. This combination would improve in diagnosing rapid and accurate identification of power subsystem faults.

	As to claim 4, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “determining a second output current of the internal battery, wherein the second output current indicates the internal battery is charging ([0003]; [0013] discloses the power control system monitor the power supply system, and  
in the event that the incoming AC power is restored after the AC power interruption, and while output power is being delivered by a battery pack, the battery pack is then begin to be charged back; [0023]; [0029]; [0067]; i.e., Dao’s system has at least 2 batteries and can produce first and second output current. The power control system monitor the power supply system and can detect when the battery pack is charging. Thus, one of ordinary skill in the art would be able to assign the signal detected by the power control system as the second output current when the battery pack is being charged), generating a faulty power supply indicator in response to the first output current and the second output current ([0023]; [0067]; i.e., Dao’s system has at least 2 batteries and can produce first and second output current, and the system can generate signals in the events of faulty conditions), and displaying a faulty power supply warning in response to the faulty power supply indicator ([0079]).”

As to claim 5, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “the processor performs a standby function within the battery-operated device in response to the error indicator ([0011]; [0096]; i.e., the processor is in a standby function so it can output a warning signal in response to an error occurrence, and maintain a battery in standby condition; [0108]).”

As to claim 6, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “the user prompt is displayed via a light emitting diode ([0123]).”

As to claim 7, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “the internal battery is a lithium ion battery ([0005]; [0009]; [0121]).”

As to claim 8, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “shutting down the battery-operated device in response to the error indicator ([0022] teaches “A power control system may shut-down the battery pack if a discharge level of 80% or more is reached, for example, in an effort to protect the system and prevent damage to the battery pack”; [0062]).”

	As to claim 9, Dao teaches “A battery-operated device ([0003]) comprising: an internal battery having a battery current output (Figure 5, #20; [0068]); an internal power supply for receiving an external voltage and an external current from an external power supply and for generating a control signal in response to receiving the external voltage, the internal power supply in electronic communication with the internal battery (Figure 5, #14, #20, #54; [0009] teaches “In the event that there is an interruption in the AC power supply, a power output switch is automatically activated by a power control system to draw power from a lithium battery unit”; [0013]); a processor in electronic communication with the internal battery,  (Figure 14, #905; [0022] discloses the power control system is in electronic communication with the internal battery, and can calculate the time remaining before the battery pack is discharged 80%), to determine a first polarity of the battery current output at a first time in response to the control signal ([0068]; [0123]; i.e., the current will flow from one terminal to another terminal when the battery unit is connected correctly to the terminals but the current will not flow when the battery unit is connected incorrectly. Thus, the processor can determine the polarity of the battery current output), to generate an error indicating in response to the first polarity indicating the internal battery is discharging while receiving the external voltage ([0010]; [0013] discloses the power control system monitor the power supply system, and in the event of the AC power supply interruption, the powered device is discharging while receiving output power from the battery pack; [0023] teaches “The uninterrupted power supply system may be configured to send a special signal in the event of any out of limit condition detected including, a high voltage condition, low voltage condition, high current condition, low current condition, high temperature condition, loss of AC power”; i.e., i.e., Dao’s system can send a signal that indicates error when it detects any out of limit condition such as loss of AC power; and functions as a back-up power supply system and generates output voltage from the battery. The power control system monitor the power supply system and can detect when the battery pack is discharging. Thus, one of ordinary skill in the art would be able to assign the signal detected by the power control system as the first polarity when the battery pack is being discharged); and a display operative to display a user warning indicative of an improper power supply in response to the error indicator ([0079]).”		
	Dao does not explicitly teach “operative to generate an error indicating the external power supply outputs insufficient power to the battery-operated device, wherein the error is generated in response to the first polarity indicating the internal battery is discharging while receiving the external voltage”.
	Hijazi teaches ““operative to generate an error indicating the external power supply outputs insufficient power to the battery-operated device, wherein the error is generated in response to the first polarity indicating the internal battery is discharging while receiving the external voltage ([0010] teaches “battery power for supporting operation of a diagnostic program at the information handling system allows reading of diagnostic codes to identify the failure even where insufficient power remains to bring the information handling system to a normal operating state. such as where a non-functional AC adapter has resulted in a battery charge insufficient to recover the system. Diagnostics are run with minimal power to read existing codes, test for additional failures and communicate identified failure codes to the end user, such as with LED codes, a network connection to a support location or a minimally powered display presentation”; i.e., the AC adapter supplies power and charge the internal battery of the portable information handling system. When the AC adapter is in faulty condition, the AC adapter provides insufficient power to fully charge the battery. The internal battery is discharging current and continue to provide power to the portable information handling system, and insufficient power remains in the internal battery and therefore, the system provides failure code (error) to the end user).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Hijazi into Dao. This combination would improve in diagnosing rapid and accurate identification of power subsystem faults.

As to claim 10, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the error indicator is generated in response to an average battery current output determined in response to the first polarity and a second polarity at a second time indicating the internal battery is discharging  ([0011]; [0013] discloses the power control system monitor the power supply system, and in the event of the AC power supply interruption, the powered device is discharging while receiving output power from the battery pack; [0023]; [0123]; i.e., the processor can determine the first polarity at a first time and the second polarity of the battery at a second time as the current output will flow from one terminal to another terminal only when the battery unit is correctly connected to the terminals. The power control system can monitors the power supply system and can detect when the battery pack is discharging. Thus, one of ordinary skill in the art would be able determine an average battery current output in response to the first polarity and the second polarity when the battery pack is being discharged).”
	
As to claim 11, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “a user interface for providing an audible alert in response to the error indicator (Figure 13 , #700; [0023]).”

As to claim 12, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the battery is a lithium ion battery ([0005]; [0009]; [0121]).”

As to claim 13, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the user warning is a signal for illuminating a light emitting diode ([0106]; [0123]).”

As to claim 16, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the processor (Figure 14, #905) is further operative to enter a standby mode in response to the first polarity of the battery current output and the control signal ([0011]; [0013]; [0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; i.e., The processor can determine the first polarity of the battery current output as the current will flow from one terminal to another terminal when the battery unit is connected correctly to the terminals).”

As to claim 17, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the processor ([0098]) is further operative to enter a shutdown mode in response to the first polarity of the battery current output and the control signal ([0123]; [0131] teaches “Current stops flowing through the red LED 96 and the red LED turns off, thereby indicating to the user that the discharging circuit 107" is no longer activated. Consequently, current stops flowing to the base of the first transistor 250. In turn, the first transistor 250 stops conducting and thus shuts off the current source 115. In this manner, the discharging circuit 98 automatically deactivates”; i.e., The processor can determine the first polarity of the battery current output as the current will flow from one terminal to another terminal when the battery unit is correctly connected to the terminals).”

	Claims 2, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Hijazi, further in view of Kawai et al (US 20160187429, hereinafter Kawai). 
As to claim 2, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 1.
	Dao teaches “the first output current of the battery, indicative of the discharging battery ([0003] teaches “a battery balancing system may activate a discharging circuit
that draws a constant discharging current from a battery unit”; [0022] teaches “The program utilizes input related to the power being drawn by the powered device, such as current, voltage and time, and calculates the total power usurped from the battery pack”; i.e., the battery pack would be being discharged when output power is drawn from the battery)”.
	The combination of Dao and Hijazi does not explicitly teach “the first output current of the battery has a negative value”.
	Kawai teaches “the first output current of the battery has a negative value indicative of the discharging battery ([0064] teaches “the polarity of the measured current Is is set to be negative when the measured current Is is flowing out of the battery pack 20 so that the battery cell 20a is discharged”; [0195]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawai into Dao in view of Hijazi. This combination would improve the accuracy of predicting a target power parameter of a secondary battery (Kawai, [0008]).

As to claim 15, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
	Dao teaches “the internal battery supplying a power to the battery-operated device ([0003] teaches “a battery balancing system may activate a discharging circuit
that draws a constant discharging current from a battery unit”; [0022] teaches “The program utilizes input related to the power being drawn by the powered device, such as current, voltage and time, and calculates the total power usurped from the battery pack”).”  
	The combination of Dao and Hijazi does not explicitly teach “the first polarity is a negative polarity”.
	Kawai teaches “the first polarity is a negative polarity indicative of the internal battery supplying a power ([0004]; [0064] teaches “the polarity of the measured current Is is set to be negative when the measured current Is is flowing out of the battery pack 20 so that the battery cell 20a is discharged”; i.e., a negative polarity indicates the battery is discharging and supplying a power out of the battery pact to the battery-operated device; [0195]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawai into Dao in view of Hijazi. This combination would improve the accuracy of predicting a target power parameter of a secondary battery (Kawai, [0008]).

	As to claim 19, Dao teaches “An apparatus for detecting an improper external power supply coupled to a rechargeable battery equipped device (Figure 5, #14, #20; [0009]; [0010]; [0023]), the apparatus comprising: a sensor operative to detect a connection of an external power supply and to generate a control signal in response to detecting the connection of the external power supply ([0013]); an internal battery having a battery output current (Figure 5, #12; [0003]; [0068]); a battery charging circuit operative for charging the internal battery in response to a power received from the external power supply (Figure 5, #14; [0013] discloses the power control system monitor the power supply system, and  in the event that the incoming AC power is restored after the AC power interruption, and while output power is being delivered by a battery pack, the battery pack is then begin to be charged back; [0029]; [0067]); 
a processor powered by the internal battery and configured to receive the control signal ([0086]), to detect an average current polarity of the internal battery in response to the control signal ([0011]; [0086]; i.e., the processor can receive a control signal and determine the polarity of the battery as the current output flow the battery unit. Therefore, one of ordinary skill in the art would be able determine an average current polarity of the battery pack), and to generate an error signal, and wherein the error is generated in response to the average current polarity indicting the internal battery is discharging while receiving the power from the external power supply ([0009]; [0010]; [0011]; [0023] teaches “The uninterrupted power supply system may be configured to send a special signal in the event of any out of limit condition detected including, a high voltage condition, low voltage condition, high current condition, low current condition, high temperature condition, loss of AC power”; [0123]; i.e., Dao’s system can send a signal that indicates error when it detects any out of limit condition such as loss of AC power; and functions as a back-up power supply system and generate output current from the battery); and a user interface for displaying an improper power supply warning in response to the error signal (Figure 13, #700; [0079]).”		
	Dao does not explicitly teach “generate an error signal indicating the external power supply outputs insufficient power to the charging circuit, wherein the error is generated in response to the current polarity indicating the internal battery is discharging while receiving the power from the external power supply”.
	Hijazi teaches “generate an error signal indicating the external power supply outputs insufficient power to the charging circuit, wherein the error is generated in response to the current polarity indicting the internal battery is discharging while receiving the power from the external power supply ([0010] teaches “battery power for supporting operation of a diagnostic program at the information handling system allows reading of diagnostic codes to identify the failure even where insufficient power remains to bring the information handling system to a normal operating state. such as where a non-functional AC adapter has resulted in a battery charge insufficient to recover the system. Diagnostics are run with minimal power to read existing codes, test for additional failures and communicate identified failure codes to the end user, such as with LED codes, a network connection to a support location or a minimally powered display presentation”; i.e., the AC adapter supplies power and charge the internal battery of the portable information handling system. When the AC adapter is in faulty condition, the AC adapter provides insufficient power to fully charge the battery. The internal battery is discharging current and continue to provide power to the portable information handling system, and insufficient power remains in the internal battery and therefore, the system provides failure code (error) to the end user).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Hijazi into Dao. This combination would improve in diagnosing rapid and accurate identification of power subsystem faults.
	The combination of Dao and Hijazi does not explicitly teach “current polarity being negative indicative of a battery”.
	Kawai teaches “current polarity being negative indicative of a discharging battery ([0064] teaches “the polarity of the measured current Is is set to be negative when the measured current Is is flowing out of the battery pack 20 so that the battery cell 20a is discharged”; i.e., a negative polarity indicates the battery is discharging and supplying a power out of the battery pact to the battery-operated device; [0195]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawai into Dao in view of Hijazi. This combination would improve the accuracy of predicting a target power parameter of a secondary battery (Kawai, [0008]).

As to claim 20, the combination of Dao, Hijazi and Kawai teaches the claimed 
limitations as discussed in Claim 19.
	Dao teaches “the processor (Figure 14, #905) is further operative to engage a standby mode for the rechargeable battery equipped device in response to the average current polarity being indicative of a discharging battery ([0011]; [0096]; [0123]; i.e., the processor is in a standby function so it can output a warning signal in response to an error occurrence; and the system will be able to generate an error indicator in response to an average battery current output as current, voltage and resistance are related per Ohm’s Law).”
	The combination of Dao and Hijazi does not explicitly teach “the current polarity being negative”.
	Kawai teaches “the current polarity being negative indicative of a discharging battery ([0064] teaches “the polarity of the measured current Is is set to be negative when the measured current Is is flowing out of the battery pack 20 so that the battery cell 20a is discharged”; i.e., a negative polarity indicates the battery is discharging and supplying a power out of the battery pact to the battery-operated device; [0195]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawai into Dao in view of Hijazi. This combination would improve the accuracy of predicting a target power parameter of a secondary battery (Kawai, [0008]).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Hijazi, further in view of Lei (US 20160241027, hereinafter Lei).
As to claim 14, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
 	Dao teaches “the processor (Figure 14, #905) is further operative to determine a second polarity at a second time ([0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; i.e., the processor can determine the first at a first time and the second polarity of the battery at a second time as the current output will flow from one terminal to another terminal only when the battery unit is correctly connected to the terminals) and to generate a faulty power supply indicator in response to the first polarity and the second polarity ([0023]; [0079]; [0123], i.e., Dao’s system can generate an error message, and thus will be able to generate a faulty power supply indicator for the first polarity and the second polarity respectively), the display being further operative to display a faulty power supply user warning in response to the faulty power supply indicator ([0079]).”
	The combination of Dao and Hijazi does not explicitly teach “the first polarity being opposite of the second polarity”.
	Lei teaches “the first polarity being opposite of the second polarity ([0112] teaches “the first polarity detection signal is opposite to the second polarity detection signal”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lei into Dao in view of Hijazi. This combination would improve the accuracy of detecting a polarity of an external power source, and efficiently controlling an electric energy output from the power source (Lei, [0018]).

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Hijazi, further in view of Morsillo et al (US 20170059660, hereinafter Morsillo).
As to claim 18, the combination of Dao and Hijazi teaches the claimed limitations 
as discussed in Claim 9.
 	Dao teaches “the first polarity is determined in response to an average current or a battery device ([0011]; [0123] teaches “When the battery unit is connected to the terminals with the incorrect polarity, no current flows. When the battery unit is connected correctly, current flows from one terminal 95a to the other 95b”; i.e., the processor can determine the first at a first time as the current output will flow from one terminal to another terminal only when the battery unit is correctly connected to the terminals; and the system will be able to generate an error indicator in response to an average battery current output as current, voltage and resistance are related per Ohm’s Law).”
	The combination of Dao and Hijazi does not explicitly teach “a battery fuel gauge device”.
	Morsillo teaches “a battery fuel gauge device ([0051] teaches “The battery diagnostic device 220, in this implementation, can include the battery 222, a battery gauge 520, a microcontroller 530, and a transceiver 540. The battery gauge 520 can measure the stored energy of the battery 222. This can be done by measuring the voltage across battery terminals or other connection nodes, connecting a shunt resistor to the circuit, measuring the impedance of the battery 222, or measuring currents”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Morsillo into Dao in view of Hijazi. This combination would improve the accuracy of determining a charge state of a battery (Morsillo, [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Zwirn US 20150123782” teaches “In an example implementation, a system includes a control module, one or more electric circuits, each electric circuit including a resistor and one or more notification devices in parallel, and a supervisor module electrically coupled to the control module and the electric circuits. The supervisor module is also configured to determine, based on electric power returning from each electric circuit, an operational state of each respective electric circuit, and receive, from the control module, a trigger signal indicative of an alarm event. The supervisor module is also configured to, responsive to receiving the trigger signal, apply, to at least one electric circuit, second electric power having a second polarity opposite the first polarity and a voltage of approximately 12 VDC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863